Citation Nr: 0803459	
Decision Date: 01/30/08    Archive Date: 02/08/08

DOCKET NO.  02-02 129	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant and a friend


ATTORNEY FOR THE BOARD

Robert L. Grant, Associate Counsel

INTRODUCTION

The veteran had active service from July 1967 to July 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the VA Regional 
Office (RO) in Winston-Salem, North Carolina which denied 
entitlement to the benefit sought.

This case was previously before the Board in August 2006, at 
which time the issue of entitlement to service connection for 
a psychiatric disorder was remanded for additional 
development.  


FINDINGS OF FACT

1.  An acquired psychiatric disorder was not manifested 
during service or for many years following separation from 
service.  

2.  The veteran did not engage in combat with the enemy 
during active service.

3.  There is no credible supporting evidence to corroborate 
the veteran's report of in-service stressors upon which a 
diagnosis of PTSD was based. 


CONCLUSION OF LAW

An acquired psychiatric disorder, to include PTSD, was not 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304, (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before addressing the merits of the veteran's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2006).  The notification obligation in this 
case was accomplished by way of letters from the RO to the 
veteran dated in May 2001, March 2006, May 2006, and 
September 2006.  

The RO also provided assistance to the veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The veteran and his representative have been kept appraised 
of the RO's actions in this case by way of the Statement of 
the Case, and been informed of the evidence considered, the 
pertinent laws and regulations and a rationale for the 
decision reached in denying the claim.  The veteran and his 
representative have not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide this appeal, and have not argued that any error 
or deficiency in the accomplishment of the duty to notify and 
duty to assist has prejudiced him in the adjudication of his 
appeal.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  
Therefore, the Board finds that duty to notify and duty to 
assist have been satisfied and will proceed to the merits of 
the veteran's appeal.

The veteran essentially contends that he has a psychiatric 
disorder that is related to his period of service.  The 
veteran alleges that while serving with the 86th Maintenance 
Battalion outside of Qui Nhon, Vietnam, in the late summer or 
early fall of 1968, he was fired upon by the enemy while 
occupying a guard tower.  The veteran further alleges that 
his unit received incoming mortar fire on four occasions 
during his tour of duty.  Finally, the veteran states that in 
September 1968 he was given a cup of coffee that the veteran 
believes was spiked with an unknown substance, which caused 
the veteran to visually hallucinate and lose consciousness.  

A review of the veteran's service medical records does not 
indicate that the veteran was seen for any issue relating to 
mental health during service.  The veteran's personnel 
records indicate that the veteran's Military Occupation 
Specialty (MOS) was canvas repairman.  The veteran was not 
awarded any commendation for combat.  A hearing was held 
before the undersigned in May 2002.  At that time the veteran 
testified that, other than training, he had not fired his 
weapon, but had been fired upon by the enemy while on guard 
duty on numerous occasions.  

A VA psychiatric examination was conducted in September 2003.  
After review of the claims file and medical records, the 
examiner offered the opinion that the veteran's diagnosis was 
dysthymia, and that sufficient evidence did not exist to 
establish a causal connection between the veteran's dysthymia 
and active service.  This opinion was based in part upon the 
history provided by the veteran that the veteran had not 
fired his weapon or been fired upon during active service.  

In December 2003 the veteran was referred to the PTSD clinic 
at his local VA hospital and underwent a variety of 
psychiatric testing.  By way of history, the veteran reported 
being fired upon while stationed in a guard tower, that his 
unit received incoming mortar fire on four occasions that was 
close enough for the veteran to feel and hear, and that he 
was given a cup of coffee which the veteran believed 
contained an unknown substance which caused him to lose 
consciousness.  In February 2004 the psychologist and a 
psychology technician offered an assessment and opinion which 
found that the veteran met the criteria for a primary 
diagnosis of chronic, military-related PTSD

In December 2004, the same psychologist and a different 
technician offered an updated evaluation which reiterated the 
previous opinion that the veteran's primary diagnosis was 
chronic post traumatic stress disorder.  The opinion stated 
that the symptoms that began as a result of the veteran's 
experiences in Vietnam had caused the veteran severe social 
and occupational impairment.  

A review of the record before the Board indicates that in 
September 2006, pursuant to the Board's request, the RO sent 
the veteran a request for additional information.  The RO 
requested a detailed description of the stressing event, 
including the date within a two month time frame, as well as 
the location.  The record does not contain a response from 
the veteran.  The RO tried again in September of 2007, 
requesting the same information.  The veteran responded by 
returning a VCAA Notice Response document which advised the 
RO that he had no additional information or evidence to give 
the VA to substantiate his claim.  

Applicable law provides that service connection will be 
granted if it is shown that a veteran suffers from a 
disability resulting from an injury suffered or a disease 
contracted in the line of duty, or for aggravation of a pre-
existing injury suffered or disease contracted in the line of 
duty, in the active military, naval or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

That an injury or disease occurred in-service is not enough; 
there must be chronic disability resulting from that injury 
or disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any injury or disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease or injury was incurred 
in-service.  38 C.F.R. § 3.303(d).

Service connection for post-traumatic stress disorder will be 
awarded to a veteran when the record before the Secretary 
contains (1) a current medical diagnosis of post-traumatic 
stress disorder, (2) credible supporting evidence that a 
claimed in-service stressor actually occurred, and (3) 
medical evidence establishing a nexus between the claimed in-
service stressor and the current symptomatology of the post-
traumatic stress disorder.  See 38 C.F.R. § 3.304(f) (2006); 
Cohen v. Brown, 10 Vet. App. 128, 138 (1997).  "Where a 
current diagnosis of  post-traumatic stress disorder exists, 
the sufficiency of the claimed in-service stressor is 
presumed. However, credible evidence that the claimed in-
service stressor actually occurred is also required."  
Sizemore v. Principi, 18 Vet. App. 264, 270 (2004).  

As to the stressor element under §3.304(f), the evidence 
necessary to establish the occurrence of a cognizable 
stressor during service varies depending on whether or not 
the veteran was "engaged in combat with the enemy."  West v. 
Brown, 7 Vet. App. 70, 76 (1994).  The Board is required to 
"make specific findings of fact as to whether or not the 
veteran was engaged in combat with the enemy and, if so, 
whether the claimed stressor is related to such combat."  
See Zarycki v. Brown, 6 Vet. App. 91, 98 (1996).  If the 
claimed stressor is not combat related, "the veteran's lay 
testimony regarding [an] in-service stressors is 
insufficient, standing alone, to establish service connection 
and must be corroborated by "credible evidence." Doran v. 
Brown, 6 Vet. App. 283, 289 (1994).

"[E]ngaged in combat with the enemy" requires that the 
veteran have personally taken part in a fight or encounter 
with a military foe or hostile unit of instrumentality.  The 
phrase would not apply to veterans who served in a general 
"combat area" or "combat zone" but did not themselves engage 
in combat with the enemy.  The issue must be resolved on a 
case-by-case basis, assessing the credibility, probative 
value, and relative weight of each relevant item of evidence. 
VAOPGCPREC 12-99 (Oct. 18, 1999).

Evidence to support a claim that a veteran engaged in combat 
may include the veteran's own statements and an "almost 
unlimited" variety of other types of evidence.  However, VA 
is not required to accept the veteran's assertion that he 
engaged in combat.  Gaines v. West, 11 Vet. App. 353 (1998).  
Neither is VA required to accept statements or testimony 
which is inherently incredible.  See Samuels v. West, 11 Vet. 
App. 433 (1998).   

While the record currently before the Board does contain a 
current medical diagnosis of PTSD, as well as an opinion 
which relates the PTSD diagnosis to the veteran's active 
service, the record does not contain any credible supporting 
evidence that the claimed in-service stressors actually 
occurred.  The record indicates that the RO requested the 
necessary information to attempt to verify the alleged 
stressors on two occasions, but that the veteran did not 
respond, other than to state that he had no additional 
information.  

The Board notes that the veteran was not awarded combat 
citations, and did not have a combat MOS.  The record 
contains no statements from fellow soldiers.  

Further, there is no medical evidence of psychiatric 
treatment either in-service or within one year of leaving 
service.  The first documented medical record regarding 
psychiatric issues contained in the claims file is from 
February 2004, approximately thirty-four years after 
separation.  

The evidence does not support a finding that the veteran was 
engaged in combat.  Additionally, the preponderance of the 
evidence is against a finding that the claimed in-service 
stressor actually occurred.  As such, a finding of service 
connection for an acquired psychiatric disorder, to include 
PTSD, is not warranted.  


ORDER

Service connection for an acquired psychiatric disorder, to 
include PTSD, is denied.  



____________________________________________
V. L.  JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


